              Case 1:21-cv-00315-RP Document 1 Filed 04/12/21 Page 1 of 6



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION


FEDERATED MUTUAL INSURANCE                           §
COMPANY,                                             §
         Plaintiff,                                  §       CIVIL ACTION NO. 21-cv-00315
v.                                                   §
                                                     §       JURY DEMAND
XPO LOGISTICS FREIGHT, INC.,                         §
          Defendant.                                 §

                                 PLAINTIFF'S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Plaintiff Federated Mutual Insurance Company, complaining of Defendant

XPO Logistics, and files this its Original Complaint and in support thereof would respectfully show

unto the Court as follows:

                                             PARTIES

       1.        Plaintiff, Federated Mutual Insurance Company, is an insurance company domiciled

in the State of Minnesota at 121 East Park Square, Owatonna, MN 55060. At all times material

herein, Federated Mutual Insurance Company (hereinafter “Federated”) had in force and effect an

insurance policy insuring Brandner Design LLC. Federated’s insured, Brandner Design LLC, is a

foreign Montana corporation with its principal place of business at 34 Wildcat Way, Bozeman, MT

49718-8201. All claims paid by Plaintiff arose from events or occurrence that resulted in damages,

losses and injuries upon which Plaintiff has made payments, to date, for losses stemming from the

Defendant’s acts or omissions. The Plaintiff is subrogated to the claims of its Insured to the extent

of said payments.

        2.       Defendant XPO Logistics Freight, Inc., (“XPO Logistics”) is a foreign Delaware

corporation with its principal place of business headquartered in Greenwich, Connecticut. At all
Plaintiff’s Original Complaint                                                               Page 1
               Case 1:21-cv-00315-RP Document 1 Filed 04/12/21 Page 2 of 6



times material hereto, Defendant XPO Logistics was engaged as a common carrier of goods and

involved in the transport of such goods on an interstate basis. Defendant XPO Logistics may

be served by serving its registered agent for service in Texas:

                                      XPO Logistics Freight, Inc.
                                  c/o Registered Agent Solutions, Inc.
                                     1701 Directors Blvd., Ste. 300
                                         Austin, Texas 78744

                                  JURISDICTION AND VENUE

        3.       Jurisdiction of this Court is invoked pursuant to the provisions of 28 U.S.C.A. § 1131

and 28 U.S.C.A. § 1337 as this action relates to the loss of property during shipment in interstate

commerce and is therefore governed by the provisions of the Interstate Commerce Act, 49 U.S.C.A.

§ 14706, § et. seq. (otherwise known as “The Carmack Amendment”).

          4.       Venue is proper laid in this district pursuant to the provisions of 28 U.S.C.A. §

 1391 because a substantial part of the events giving rise to the occurrence made the basis of

 this claim occurred within a county located within this judicial district.

                        FACTUAL BACKGROUND AND ALLEGATIONS

          5.       Plaintiff’s Insured entered into a Shipping Contract dated September 29, 2020

 with Defendant to transport a RM SS2002 Entertainment Brass Countertop and Sink 1641 (the

 “Countertop”) to a customer in Texas.

          6.       Upon information and belief, the Countertop was tendered to Defendant in

 Bozeman, Montana, on or about September 29, 2020.

          7.       Prior to reaching its delivery destination, Defendant damaged the Countertop in

 one of Defendant’s warehouses by striking the Countertop with a forklift.

          8.       The shipment was delivered to Buda Woodworks, 2041 FM 2001, Buda, Texas

 on October 21, 2020.
Plaintiff’s Original Complaint                                                                 Page 2
                Case 1:21-cv-00315-RP Document 1 Filed 04/12/21 Page 3 of 6



          9.       Upon arrival at Buda Woodworks in Texas, it was discovered that the

 Countertop was damaged beyond repair and was declared a total loss (“the Incident”).

          10.      Following the loss, Plaintiff’s Insured tendered a claim to Federated for the

 significant damage to the Countertop. Pursuant to the terms of the insurance policy, Federated

 has issued payments in the amount of $13,900.00.

          11.      At no time has Plaintiff been compensated by Defendant for the damages

 incurred as a result of the damage to the Countertop despite demands made therefore.

 Defendant has refused and continues to refuse to pay Plaintiff’s damages.

          12.      As a result of the foregoing, Federated is legally, contractually and/or equitably

 subrogated to the rights of its insured, Brandner Design LLC, and brings this claim against the

 Defendant to recover all amounts paid or to be paid as a result of the Incident. As part of this

 action, Federated also seeks any deductible incurred by its insured as a result of this loss.

                                 COUNT I: BREACH OF CONTRACT

          13.      Plaintiff incorporates the preceding paragraphs herein by reference.

          14.      The Defendant received the Countertop in good order and condition, and contracted

 and agreed to perform the transportation, storage and delivery of the Countertop in accordance

 with the aforementioned agreements in the same good order and condition.

          15.      The Countertop was damaged due to Defendant’s failure to comply with the terms

 and agreements made for the protection, storage and care of the cargo entrusted to Defendant’s

 possession, or the possession of its agents, employees and/or servants.

          16.      As a result of Defendant’s breach of contract, the Plaintiff has sustained damages

 in an amount in excess of $13,900.00.




Plaintiff’s Original Complaint                                                                Page 3
                Case 1:21-cv-00315-RP Document 1 Filed 04/12/21 Page 4 of 6



                    COUNT II: BREACH OF CONTRACT AND OF DUTIES
                         UNDER THE ICC TERMINATION ACT

        17.        Plaintiff incorporates the preceding paragraphs herein by reference.

        18.        The Defendant was or acted as a carrier of cargo in interstate transportation for hire

within the meaning of the ICC Termination Act, as enacted and amended in this country as 49 U.S.C.

§ 10101 et seq., and breached its duties under said Act and under the contract of carriage entered

into by them pursuant to the ICC Termination Act.

        19.        As a result of Defendant’s breach of contract and duties under the ICC Termination

Act, the Plaintiff's insured sustained damages in an amount in excess of $13,900.00.

                 COUNT III: BREACH OF CONTRACT AND DUTIES UNDER
                             THE CARMACK AMENDMENT

        20.        Plaintiff incorporates the preceding paragraphs herein by reference.

        21.        At all times relevant hereto, the Defendant owed a duty to Plaintiff and Plaintiff’s

Insured to properly arrange, ship, transport, store and deliver the equipment in good order and in

the condition in which it was originally shipped pursuant to their obligations under the Bill of Lading

and as a common carrier of goods for hire under 49 U.S.C.A. § 14076, otherwise known as “The

Carmack Amendment.” The Carmack Amendment provides as follows:

                   1.0 A carrier providing transportation or service ... shall issue a
                   receipt or bill of lading for property it receives for transportation
                   ... that carrier and any other carrier that delivers the property and is
                   providing transportation or service ... are liable to the person entitled
                   to recover under the receipt or bill of lading. The liability imposed
                   under this paragraph is for the actual loss or injury to the property
                   caused by (A) the receiving carrier, (B) the delivery carrier or (C)
                   another carrier ...

          22.      Notwithstanding said duties and in breach thereof, Defendant did not properly

 arrange, ship, transport, store or deliver the equipment in the same good order and condition as

 originally shipped and as required under the Bill of Lading and the Carmack Amendment.

Plaintiff’s Original Complaint                                                                   Page 4
                Case 1:21-cv-00315-RP Document 1 Filed 04/12/21 Page 5 of 6



          23.      The damage to the equipment at issue was not the result of any inherent nature of

 the goods, nor of any Act of God, nor the acts of a public enemy, the shipper or public authority.

          24.      As a direct and proximate result of the Defendant’s breach of its duties, Defendant

 failed to make delivery of the aforementioned shipment in the same good order and condition as

 when originally constructed and/or received for shipment.

          25.      Brandner Design LLC and/or its insurer Federated issued notice of this claim to

 Defendant within 9 months of the incident and has formally demanded that it reimburse all amounts

 that have been or will be paid as a result of this loss.

          26.      By reason of the foregoing, Plaintiff and Plaintiff’s Insured sustained damages in

 an amount in excess of $13,900.00.

                       COUNT IV: BREACH OF BAILMENT OBLIGATIONS

          27.      The foregoing paragraphs are incorporated by reference as fully set forth herein.

          28.      The Defendant was acting as bailee of Plaintiff’s Insured’s merchandise or

 otherwise had a duty to care for the aforementioned merchandise at the time it was damaged. The

 Defendant thereby warranted and had a legal duty to safely keep, care for and deliver the

 merchandise in the same condition as when entrusted to them, and to perform their services with

 reasonable care and in a non-negligent and workmanlike manner.

          29.      The Defendant breached those obligations and negligently failed to store, handle,

 secure and deliver the Countertop to its destination.

          30.      By reason of the foregoing, the Plaintiff and Plaintiff’s Insured sustained damages

 in an amount in excess of $13,900.00.

                                     COUNT V: NEGLIGENCE

        31.       The foregoing paragraphs are incorporated by reference as fully set forth herein.

        32.        The Defendant was acting as bailee and/or carrier, or otherwise had a duty to care
Plaintiff’s Original Complaint                                                                 Page 5
                Case 1:21-cv-00315-RP Document 1 Filed 04/12/21 Page 6 of 6



for the Countertop at the time it was damaged.

        33.        The Defendant acted negligently, recklessly, carelessly and/or engaged in

misconduct in that the Defendant, its agents and/or employees knowingly, negligently and/or

recklessly failed to ensure that the Countertop was stored, kept, confined, guarded, secured and/or

protected to prevent any loss or damage. By reason of the foregoing, the Plaintiff and Plaintiff’s

Insured sustained damages in an amount in excess of $13,900.00.

                                          JURY DEMAND

          34.      Plaintiff demands that this Court empanel a lawful jury to hear the case.

                                              PRAYER

          For these reasons, Plaintiff asks for judgment against the Defendant for economic

 damages to the equipment insured by Plaintiff, pre-judgment and post-judgment interest, costs

 of suit, and all other relief as this Court may order and deem appropriate.

                                              Respectfully submitted,

                                              COZEN O’CONNOR, P.C.


                                              By: _____________________________
                                                  Christopher J. Hanlon
                                                  State Bar No. 24065367
                                                  chanlon@cozen.com
                                                  1717 Main Street, Suite 3100
                                                  Dallas, Texas 75201-7335
                                                  Telephone: (214) 462-3000
                                                  Telecopier: (214) 462-3299
                                                  ATTORNEYS FOR DEFENDANT
                                                  FEDERATED MUTUAL INSURANCE
                                                  COMPANY




Plaintiff’s Original Complaint                                                             Page 6
